                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

NANCY GRANT,

               Plaintiff,

v.                                                Case No.: 2:19-cv-682-FtM-38NPM

PAUL SEUSY, ASHLEY SCHLICK,
BENJAMIN W. HARDIN, JR. ,
CHARLOTTE L. ALLEN,
CONTRACTOR SERVICES 1,
L.L.C., DANIEL A. FOX, DAVID
CARLTON, DITECH HOLDING
CORPORATION, DON T. HALL,
ERIKA QUARTERMAINE, JAMES F.
POTTER, JAMES S. PARKER,
KENNETH HANCOCK, KIM WILSON
CHERAZ, KIMBERLY CARLTON
BONNER, LEE E. HAWORTH, LON
AREND, MARK F. NEGLEY,
MICHAEL RUFF, MICHAEL
SAVAGE, RICHARD D. CONFLITTI,
ROBERT B. BENNETT, RODNEY
SHIELDS, RONNIE DEAN ALLEN,
SHERRY STRUB-GUESS,
STEPHEN M. WALKER, SUSAN
GERMAN WRIGHT, VERNON L.
KEEN and VINCE SICA,

             Defendants.
                                          /

                                OPINION AND ORDER1


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
       This matter comes before the Court on sua sponte review of Plaintiff Nancy Grant’s

pro se R.I.C.O. Complaint and Demand for Jury Trial (Doc. 1). Federal Rule of Civil

Procedure 8(a) requires that complaints contain “a demand for the relief sought, which

may include relief in the alternative or different types of relief.” But Grant’s Complaint

does not demand any particular relief. It instead asks “the Court to decide what actions

to take regarding the above information.” (Doc. 1 at 40).

       Although pro se pleadings are entitled to particularly liberal interpretation, courts

cannot rewrite a deficient pleading or act as de facto counsel for a pro se litigant. Even

under the most liberal construction, Grant’s Complaint does not meet the basic

requirements of Rule 8. The Court will thus dismiss the Complaint without prejudice and

allow Grant to file an amended complaint. In the amended complaint, Grant should state

the relief she seeks in this case. The Court’s website provides helpful information on filing

documents     in   federal   court   to   litigants   who   appear   without   an   attorney:

http://www.flmd.uscourts.gov/litigants-without-lawyers.

       Accordingly, it is now ORDERED:

       Plaintiff Nancy Grant’s R.I.C.O. Complaint and Demand for Jury Trial (Doc. 1) is

DISMISSED without prejudice. Grant may file an amended complaint on or before

October 10, 2019. If Grant does not timely file an amended complaint, the Court will

close this case without further notice.

       DONE and ORDERED in Fort Myers, Florida this 26th day of September, 2019.




Copies: All Parties of Record




                                               2
